Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lea et al. (US 2004/0169589).
Regarding claim 1, Lea teaches a method of determining the location of a user in an area for a click-and-collect service in a retail store (in terminal facility), the user carrying a mobile device the method using a system (i.e., ETC/transponder associated with a passenger), comprising: a transmitter providing device located at a first location (i.e., access point provides tracking information for each ETC which can be a communication device such as a mobile device, a PDA [0022], [0064]-[0065]); a plurality of receiving devices (i.e., “access point” or “remote master”) distributed in different locations within the area (i.e., a matrix of access points located at fixed locations throughout a nominated or defined space connected directly to a local area network. The access points communicate with electronic tracking devices [0061]); and a user location determining device in communication with the plurality of receiving devices (i.e., passenger location means adapted to determine the position of the transponder by determining the location of the one or more transceiver devices that have received the transponder signal [0011]); wherein the method comprises the steps of: the transmitter providing device receiving a notification from the check-in device that the user is at the retail store to collect an order (i.e., a passenger 1 arrives at the departure lounge of the terminal. In FIG. 2, the passenger approaches a check-in desk 2. In FIG. 3, the passenger is at the check-in desk and is in the process of receiving an ETC (electronic tracking clip). The check-in operator 4 activates the ETC 6 when issuing a boarding pass to the passenger 1 [0072]), the transmitter providing device associating an identification code with the user (i.e., When the boarding pass 8 is printed, data from the airline reservation system network is provided to the network of the invention and a flat file containing the relevant data for passenger identification and flight identification is provided to the ETC 6...[0072]); the transmitter providing device communicating the identification code to the mobile device of the user, wherein the mobile device transmits the identification code associated with the user (i.e., since the ETC 6 is now active, the remote master will identify the ETC as being within its detection range [0072], [0082]); 
the user moving to a second location with the transmitting device, the second location being within the area (figs. 4-6); one of more of the receiving devices receiving the identification code transmitted by the transmitting device (i.e., ETC's are tracked via the unique ID (48 bit) of the device. This ID is scanned via the remote masters (RM's) using a scan inquiry...; the one or more receiving devices sending details of the received identification code to the user location determining device (i.e., transmitted back with the RM ID via the network to the application server...[0082]); and the user location determining device determining the location of the user, using the received details from the one or more receiving devices (i.e., This allows the application server to display the location ID (linked to the RM ID) and hence display the location of an individual ETC, or one or more groups of ETC's... [0082).
Regarding claim 2, Lea teaches the mobile device is a mobile telephone with Bluetooth (i.e., Bluethooth enabled ETC [0071]).
Regarding claim 3, Lea teaches wherein the transmitter providing device comprises a Bluetooth device for communicating with the mobile device (i.e., The use of a scan inquiry is a different approach to conventional operation of Bluetooth access points. Usually, access points operate in a passive mode waiting for Bluetooth connections to be initiated by another Bluetooth device such as PDA) [0061], [0082]).
Regarding claim 4, Lea teaches the mobile device transmits the identification code to the one of more of the receiving devices using Bluetooth ([0062], [0065]).
Regarding claim 5, Lea teaches the user location determining device determines the location of the user using the strength of the signal received from the transmitting device by the one or more receiving devices (i.e., wherein the passenger location means are further adapted to locate the position of a transponder device dependent on the strength of the transponder signal received by one or more of the transceiver devices [0018], and [claim 2]).
Regarding claim 6, Lea teaches the area comprises a plurality of potential user locations, and the determined location of the user is one of the plurality of potential user locations ([0060]).
Regarding claim 7, Lea teaches the identification code is a temporary code generated on the fly by the transmitter providing device ([0072], [0185]).
Regarding claim 8, Lea teaches a user location system for determining the location of a user in an area for a click-and-collect service in a retail store (in terminal facility), the user carrying a mobile device the method using a system (i.e., ETC/transponder associated with a passenger), comprising: a transmitter providing device located at a first location (i.e., access point provides tracking information for each ETC which can be a communication device such as a mobile device, a PDA [0022], [0064]-[0065]); a plurality of receiving devices (i.e., “access point” or “remote master”) distributed in different locations within the area (i.e., a matrix of access points located at fixed locations throughout a nominated or defined space connected directly to a local area network. The access points communicate with electronic tracking devices [0061]); and a user location determining device in communication with the plurality of receiving devices (i.e., passenger location means adapted to determine the position of the transponder by determining the location of the one or more transceiver devices that have received the transponder signal [0011]); wherein the method comprises the steps of: the transmitter providing device receiving a notification from the check-in device that the user is at the retail store to collect an order (i.e., a passenger 1 arrives at the departure lounge of the terminal. In FIG. 2, the passenger approaches a check-in desk 2. In FIG. 3, the passenger is at the check-in desk and is in the process of receiving an ETC (electronic tracking clip). The check-in operator 4 activates the ETC 6 when issuing a boarding pass to the passenger 1 [0072]), the transmitter providing device associating an identification code with the user (i.e., When the boarding pass 8 is printed, data from the airline reservation system network is provided to the network of the invention and a flat file containing the relevant data for passenger identification and flight identification is provided to the ETC 6...[0072]); the transmitter providing device communicating the identification code to the mobile device of the user, wherein the mobile device transmits the identification code associated with the user (i.e., since the ETC 6 is now active, the remote master will identify the ETC as being within its detection range [0072], [0082]); 
the user moving to a second location with the transmitting device, the second location being within the area (figs. 4-6); one of more of the receiving devices receiving the identification code transmitted by the transmitting device (i.e., ETC's are tracked via the unique ID (48 bit) of the device. This ID is scanned via the remote masters (RM's) using a scan inquiry...; the one or more receiving devices sending details of the received identification code to the user location determining device (i.e., transmitted back with the RM ID via the network to the application server...[0082]); and the user location determining device determining the location of the user, using the received details from the one or more receiving devices (i.e., This allows the application server to display the location ID (linked to the RM ID) and hence display the location of an individual ETC, or one or more groups of ETC's... [0082).
Regarding claim 9, Lea teaches the mobile device is a mobile telephone with Bluetooth (i.e., Bluethooth enabled ETC [0071]).
Regarding claim 10, Lea teaches wherein the transmitter providing device comprises a Bluetooth device for communicating with the mobile device (i.e., The use of a scan inquiry is a different approach to conventional operation of Bluetooth access points. Usually, access points operate in a passive mode waiting for Bluetooth connections to be initiated by another Bluetooth device such as PDA) [0061], [0082]).
Regarding claim 11, Lea teaches the mobile device transmits the identification code to the one of more of the receiving devices using Bluetooth ([0062], [0065]).
Regarding claims 12-13, Lea teaches the user location determining device determines the location of the user using the strength of the signal received from the transmitting device by the one or more receiving devices (i.e., wherein the passenger location means are further adapted to locate the position of a transponder device dependent on the strength of the transponder signal received by one or more of the transceiver devices [0018], and [claim 2]).
Regarding claim 14, Lea teaches the area comprises a plurality of potential user locations, and the determined location of the user is one of the plurality of potential user locations ([0060]).
Regarding claim 15, Lea teaches the identification code is a temporary code generated on the fly by the transmitter providing device ([0072], [0185]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,057,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the current application encompass claims of the US patent (see claims comparison below).
US Application 17/364,306
U.S. Patent No. 11,057,733
1. A method of determining the location of a user in an area for a click-and-collect service in a retail store, the user carrying a mobile device, the method using a system comprising: a transmitter providing device located at a first location; the transmitter providing device comprising a check-in device that allows a user to notify his presence in the retail store to collect an order; a plurality of receiving devices distributed in different locations within the area; and a user location determining device in communication with the plurality of receiving devices; wherein the method comprises the steps of: the transmitter providing device receiving a notification from the check-in device that the user is at the retail store to collect an order; the transmitter providing device associating an identification code with the user; the transmitter providing device communicating the identification code to the mobile device of the user, wherein the mobile device transmits the identification code associated with the user; the user moving to a second location with the mobile device, the second location being within the area; one of more of the receiving devices receiving the identification code transmitted by the mobile device; the one or more receiving devices sending details of the received identification code to the user location determining device; and the user location determining device determining the location of the user, using the received details from the one or more receiving devices.
1. A method of determining the location of a user in an area, using: a transmitter providing device located at a first location, the transmitter providing device further comprising a store of a plurality of transmitting devices, and the transmitting devices are arranged to transmit an identification code only when not within a magnetic field that is above the predetermined threshold; a plurality of receiving devices distributed in different locations within the area; and a user location determining device in communication with the plurality of receiving devices; wherein the method comprises the steps of: a user at the first location requesting a transmitting device from the transmitter providing device; the transmitter providing device associating an identification code with the user; the transmitter providing device providing the user with a transmitting device and communicating the identification code associated with the user to the transmitting device, wherein the transmitting device transmits the identification code associated with the user; the user moving to a second location with the transmitting device, the second location being within the area; one of more of the receiving devices receiving the identification code transmitted by the transmitting device; the one or more receiving devices sending details of the received identification code to the user location determining device; and the user location determining device determining the location of the user, using the received details from the one or more receiving devices.
8. A user location system for determining the location of a user in an area for a “click-and-collect” service in a retail store, the user carrying a mobile device, the system comprising: a transmitter providing device located at a first location; the transmitter providing device comprising a check-in device that allows a user to notify the system that he is at the retail store to collect an order; a plurality of receiving devices distributed in different locations within the area; and a user location determining device in communication with the plurality of receiving devices; wherein the transmitter providing device is arranged to receive a notification from the check-in device that the user is at the retail store to collect an order; to associate an identification code with the user; to communicate the identification code to the mobile device of the user, wherein the mobile device is arranged to transmit the identification code associated with the user; wherein each receiving device is arranged to receive the identification code transmitted by the mobile device and to send details of the received identification code to the user location determining device; and wherein the user location determining device is arranged to determine the location of the user, using the received details from the one or more receiving devices.

2. A user location system for determining the location of a user in an area, comprising: a transmitter providing device located at a first location, the transmitter providing device further comprising a store of a plurality of transmitting devices within the store of transmitting devices, and the transmitting devices are arranged to transmit an identification code only when not within a magnetic field that is above the predetermined threshold; a plurality of receiving devices distributed in different locations within the area; and a user location determining device in communication with the plurality of receiving devices; wherein the transmitter providing device is arranged, in response to a request from a user for a transmitting device, to associate an identification code with the user, and to provide the user with a transmitting device and to communicate the identification code associated with the user to the transmitting device; wherein the transmitting device is arranged to transmit the identification code associated with the user; wherein the plurality of receiving devices are arranged to receive the identification code transmitted by the transmitting device, and to send details of a received identification code to the user location determining device; and wherein the user location determining device is arranged to determine the location of a user using received details from the one or more receiving devices.


`Claims 2-7 and 9-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11,057733 in view of Lea et al. (US 2004/0169589).
Regarding claim 2-7, and 9-15, U.S. Patent No. 11,057733 teaches all the limitations except the limitations of claims 2-7 and 9-15. However, the limitations of claims 2-7 and 9-15 are known in the art of communications. Lea teaches the limitations of claims 2-7 and 9-15 as set forth in the rejections above. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented of Lea within the system of U.S. Patent No. 11,057733 in order to determine the position of a transponder associated with a person/passenger in a venue by determining the location of one or more transceiver that have received the transponder signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643